THE Court order an Attachment againfl the faid John Leighton, for contempt in not returning the laid Writ of Habeas Corpus, agreeably to the Command thereof, and for divers Expreffions made ufe of by him refleffing on the Authority of this Court and its procefs, on Motion of Mr. Attorney-General.
The State agmnft Lewis Prall and Robert Ross Admmjtrators of Isaac Prall, deceafed.
On Habeas Corpus of Negro Thomas claiming his Freedom. [Habeas Corpus returned and filed»]
RETURN,
1E have the Negr the Day and Place as by the faid Vrit w o in the above Writ named, a t are that we as Adrniniftra- " w commanded, and we do certify, tors of all and Angular the Goods and Chattels, Rights and Credits which were of Ifaac Prall, deceafed, took Poffefiion of faid Negro as part of the perfonal Property of the faid Ifaac Prall, and that there is no other Caufe of detaining him.
LEWIS PRALL, 7 . ,■ ROBERT ROSS, Jlw. 5 Admuilftrators'
Upon the hearing in this Caufe, it appeared to the Court that the faid Negro Thomas belonged to the faid Ifaac Prall, deceafed — That the Inteftate, about Three Years before his Death, and frequently afterwards, declared that Tom fliould never have another Mailer — - That he had been a faithful Servant to him — That they had been born under one Roof, that they had received Suite nance from one Breaft, and had broke up the Ground, and always lived together ; and continued to fhew great Affeftion • arid Regard for the Negro until his laft Sickriefs, and during that Sicknefs whilit he had his Sudes — That in his laft Hinds, oh the Friday before he d ed, he requefted a Perfon might be fent for to make his Wdl, at which lime his Sifter being prefent, fhe alked him what he intended to do with his Negroes, lie replied they fhould all be fold but Tom, and he fhould be free; which Declaration,he alio made the fame Day to feveral others, with this, further, that Tom fliould not ferve any other Matter — -The Perfon fent for to write his Will, did not come Till the next Day, when. the Inteftate was fo deranged in his Mind as to be incapable of making his Will, and continued fo until he died, which was on the Wednefday following ; that the laid Inteftate, after he was in fome meafure tier winged, continued to ftiew ftrong and evident Marks of AiFe&iou for the laid Negro, and of the Continuance of his Deiign and Intention to make him free; It alfo appeared to the Court that the faid Negro had always before the Death of the Inteftate, and till that Event took place, been much attached to his Mailer, had ihewn ⅜ great Affection for him, and had behaved hjmfeif well and faithfully.

Attorney-General, and Elifha Boudinot, for the Spate*.

Freelinghuyfen and Aaron Ogden, for Defendants»
The Court having confidered of the whole Cafe, and the Arguments of Cottnfel for and again!! the Manumilli-on of the Negro, arc unanimously of Opinion, That the frequent and fill Declarations of the Inteftate, amounted to more than a bare Intention of doing fomething in fu» ture ; that even if thefe Declarations were taken in the Senfe of a Promife to do fomething in future, the good Behaviour of the Negro which'was admitted on all Hands, the evident Continuation of the Affection of the Matter as long as he had his Senfes, and even when in forne Meafure deprived of them, afforded a ftrong. Ground of Prefumption of a Contract between the Negro and Mailer for his Freedom, conditionally on his behaving well, which having performed on his Part, the Negro was entitled to Ms Liberty, and that the Performance of the Condition on the Part of the Mailer and his Aeprefentatives, might be effeiled on this Habeas Corpus, do therefore adjudge, That the laid Negro Tom being entitled to his Freedom, be dilcharged from the Cuf-io dy of the faid Adminiftratots, and all the Reprefenta-tives of the faid Ifaac Prall, deceafed. On the Motion of Mr- Bloomfield, Attorney-General.